Citation Nr: 0214308	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fractures of T10 and T12, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1955 to 
August 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Board also notes that additional issues 
were addressed in a statement of the case issued in September 
2002, shortly before the claims folder was forwarded to the 
Board.  To date, a substantive appeal addressing any of these 
new issues has not been associated with the claims folder.  
Accordingly, none of those issues is properly before the 
Board at this time.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected residuals of compression 
fractures of T10 and T12 are manifested by limitation of 
motion and vertebral deformity.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of 
compression fractures of T10 and T12 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5288, 5291 
(2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record discloses that service connection for 
residuals of compression fractures of T10 and T12 was awarded 
in a February 1958 rating decision.  

The veteran submitted the instant claim for increase in March 
2000.  Records from the veteran's private physician include a 
report of X-rays taken in February 2000.  Those X-rays 
revealed degenerative changes of the veteran's thoracic 
spine. 

A VA examination was conducted in April 2000.  The veteran 
stated that he had experienced chronic pain since his injury 
in service.  He complained of constant pain with some 
stiffness.  He indicated that sitting for more than 30 
minutes and walking exacerbated his pain.  He also noted that 
cold and rainy weather also increased his back pain.  The 
veteran stated that his activities were limited because of 
multiple joint arthritis.  The examiner noted that recent X-
rays had revealed compression fractures of the veteran's 
thoracic spine and thoracic degenerative arthritis.  The 
examiner also noted that the veteran did not wear a brace.  

On physical examination, the veteran walked with a limp.  
Examination of the veteran's back revealed no scoliosis and 
normal lumbar lordosis and kyphosis.  There was some 
tenderness in the lower thoracic and upper lumbar paraspinal 
muscles bilaterally.  Forward trunk bending was limited to 86 
degrees without difficulty, and hyperextension was limited to 
26 degrees with pain at the end of the range of motion.  
Right lateral flexion was to 16 degrees and left lateral 
flexion was to 20 degrees.  Rotation was to 24 degrees 
bilaterally.  The veteran denied any numbness, tingling or 
particular weakness in the lower extremities.  He was able to 
walk on his heels.  The diagnoses were thoracic degenerative 
arthritis and history of compression fracture.

In a November 2000 rating decision, the RO increased the 
veteran's rating for residuals of compression fractures of 
T10 to T12 to 20 percent, effective February 11, 2000.

A further VA examination was conducted in April 2001.  The 
history of the veteran's injury was noted.  The examiner 
indicated that the veteran did not use any type of brace or 
crutch.  The veteran did state that he sometimes used a cane.  
He complained of mid to lower thoracic pain after periods of 
sitting longer than 30 minutes.  He also described some pain 
between his shoulder blades.  He reported  increased pain 
when lying down and on changes in the weather.  He did not 
describe flare-ups or worsening pain as causing any other 
restriction of range of motion.  He indicated that he could 
not drive for more than 30 minutes without having to stop and 
stretch his back.  

Physical examination revealed 45 degrees of forward flexion 
with complaint of pain, extension to 10 degrees with pain, 
side bending to 30 degrees bilaterally and rotation to 30 
degrees bilaterally with pain.  The neurological examination 
was entirely normal for strength, sensation and reflexes in 
the lower extremities.  Straight leg raising was negative.  
There was some point tenderness to palpation in the lower 
thoracic paraspinal muscles.  There was no pain to palpation 
at the lumbosacral junction or in the lower lumbar paraspinal 
musculature.  On review of X-rays of record, the examiner 
noted compression fractures of T10 and T12, with hypertrophic 
spurring.  The examiner also noted minimal degenerative 
changes in the posterior elements of the lumbosacral junction 
and some anterior spurring at L4.  The diagnoses were mild 
compression fractures of T10 and T12 with post-traumatic 
changes, and lower thoracic paraspinal pain with some 
restriction of range of motion.  The examiner commented that 
he could not specifically relate the veteran's degenerative 
changes of the lumbar spine to his service-connected thoracic 
compression fractures, and opined that there was no 
relationship between those two disabilities.
II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In a letter dated in June 2002, the veteran was informed that 
he should submit medical evidence showing an increase in 
severity of his disability to substantiate his claim.  In 
this letter the RO also informed the veteran of the 
assistance that it would provide in obtaining evidence and 
information in support of the claim and of the information 
needed from him to enable the RO to obtain evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations of his thoracic spine disability.  VA and 
private treatment records have been associated with the 
record.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Residuals of fracture of vertebra are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001). 

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's back disability is currently rated as 20 
percent disabling based upon limitation of motion warranting 
a 10 percent evaluation and the presence of vertebral 
deformity.  On review of the evidence, the Board finds that a 
rating in excess of 20 percent for the veteran's back 
disability is not warranted.  In this regard, the Board notes 
that although the veteran has limitation of motion of the 
thoracic spine, the currently assigned evaluation 
contemplates severe limitation of motion.  The veteran 
clearly retains substantial useful motion of the thoracic 
spine so the disability does not warrant a higher rating 
under Diagnostic Code 5288.  The vertebral deformity does not 
justify the addition of more than a 10 percent rating under 
the schedular criteria.  Moreover, the evidence demonstrates 
that the disability is productive of no functional impairment 
in excess of that contemplated by the assigned evaluation.   

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability. In addition, the 
manifestations of the disability are those clearly 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation. Therefore, the Board 
has concluded that referral of the case for extra- schedular 
consideration is not warranted.


ORDER

Entitlement to an increased rating for residuals of 
compression fractures of T10 and T12 is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

